Norton, J.
The defendant, M. B. Grant, was indicted at the April term, 1878, cf the circuit court of Polk county, for forging a teacher’s certificate. lie was arraigned at the April term, 1881, and pleaded not guilty, and being put upon his trial, was convicted and sentenced to two years’ imprisonment in the penitentiary. He moved for a new trial and in arrest of judgment, both of which motions were overruled, when application was made by defendant for an appeal to this court, which was granted. Defendant seeks a reversal of the judgment on the ground that the indictment charges no offense, and the action of the court in admitting evidence and giving improper and refusing proper instructions.
*361. forgery — op TEACHER’S CER *• tificate. *35The indictment was framed under section 15, page 470,1 Wagner’s Statutes, which provides that “ every per*36son who, with intent to iniure or defraud, shall falsely make, alter, forge or counterfeit * * any certificate, order or allowance by any competent court or officer, or any license or authority authorized by any statute, shall, upon conviction, be adjudged guilty of forgery in the third degree.” That the forging .of a school teacher’s certificate, with intent to injure or defraud, is an offense under the above statute, we have no doubt,_ and are of opinion that the indictment in this case sufficiently alleges all the facts which constitute the crime, and that the court properly overruled the motion to quash it.
2. evidence. In the progress of the trial, the State offered in evidence a book, in which contracts with teachers were recorded. Witness Gardner testified that he recorded the contract with Grant in this book, and that it. was in the book when he turned it over to his successor, Adams. The leaf of the book containing this contract, was torn out, but there was no evidence to show that this, leaf was in said book when it came to defendant’s possession, and the objection of defendant to its admission for that reason, if no other, should have been sustained.
3. -- The State also offered, and the court admitted, over defendant’s objection, a note found in the office of Ewing, the school commissioner, purporting to be written by defendant; this note was not shown to be in the handwriting of defendant, and for that reason it was improperly admitted in evidence.
4. forgery. The court, of its own motion, gave the following instruction : “ The court instructs the jury that if they believe from the evidence that defendant Grant was going through an examination in a room of Mrs. Bond’s house near Morrisville, and that, in the absence of the commissioner, Ewing, a man came into the room and represented himself as having authority from Ewing to-examine defendant, and, if found competent, to issue him a certificate, and that he did examine defendant and prom*37ised to send him a certificate by mail, and that the defendant did afterward get this certificate through the mail, and honestly believed that such person had authority from Ewing to issue such certificate, and received the same in good faith, then you will find him not guilty.” This instruction is vicious by reason of the words “ and honestly believed that such person had authority from Ewing to issue such certificate, and received the same in good faith.” Defendant was charged with forging, not uttering a forged certificate. Judgment reversed and cause remanded,
in which all concur.